Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Species 1 embodiment of figures 1-4
Species 2 embodiment of figures 5-6
Species 3 embodiment of figures 7-9
Species 4 embodiment of figure 10
Species 5 embodiment of figures 11-12
Species 6 embodiment of figures 13-15
3.	The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. For example, the low melting point member covers at least a part of the cavity section is the mutually exclusive characteristic of Species 1. The cavity section is provided on at least one of a side of the housing that is a boundary portion between neighboring surfaces of the housing is the mutually exclusive characteristic of Species 2. The cavity section is provided in at least one of a surface of the housing and the cavity section is provided in at least one of a corner section of the housing is the mutually exclusive characteristic of Species 3. The cavity section is provided in at least one of a corner section of the housing is the mutually exclusive characteristics of Species 4. The low melting point member has a fibrous form, and is provided integrally with the panel is the mutually exclusive characteristic of Species 5. The panel has a protrusion protruding outward from the housing is the mutually exclusive characteristic of Species 6.
4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 generic.
5.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, the first species would require use of words such as “surface” or “cavity with housing”. Species 2 would require words such as “edge” or “boundary portion”. Species 3 would require some sort of combination of the words used in the first two species. Species 4 would require words such as “corner”. Species 5 would require terms such as “low melting point” with “contained” or “panel” or “inside” or “integrally”. Species 6 would require words such as “protrusion” or “protrude”. This would require at least 6 separate search queries to find the distinct characteristics of each species. 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644